UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1179


MARION TURK CULBERSON,

                Plaintiff - Appellant,

          v.

KELLY NICHOLS, in her official capacity and individually;
ANDERSON COUNTY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:11-cv-01708-TMC)


Submitted:   October 31, 2012             Decided:   December 10, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Griffin, Jr., THE GRIFFIN FIRM, L.L.C., Anderson,
South Carolina, for Appellant.      Stephanie H. Burton, GIBBES
BURTON, LLC, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion    Turk   Culberson        appeals    the     district   court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint

and   dismissing      without   prejudice        his     state    law   claims    of

malicious prosecution, abuse of process, outrageous conduct, and

negligence.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     Culberson     v.       Nichols,   No.     8:11-cv-01708-TMC

(D.S.C. Jan. 11, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and       argument    would     not    aid   the

decisional process.



                                                                            AFFIRMED




                                          2